        Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 1 of 13




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                                      September 9, 2021

Via Email: scott_tilsen@fd.org

Scott F. Tilsen
Federal Public Defender
325 Broadway
Cape Girardeau, MO 63701

       Re:      United States v. Nicholas K. Kennedy
                Case Nos. 21-CR-487 (CKK)

Dear Counsel:

       The government has prepared a significant batch of preliminary discovery in this case
which will be tendered to you through the DOJ’s USAfx file sharing system. These materials
contain the items identified in Attachment A to this letter.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
or types of information that you believe are particularly relevant to your client.

        Please contact me if you have any issues accessing the information, and to confer regarding
pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        This material is subject to the terms of the Protective Order issued in this case and includes
materials that have been preliminarily designated as Non-Sensitive, Sensitive, and Highly
Sensitive. A copy of the Protective Order is attached to this letter. Please note, the government
reserves the right to modify these designations to the extent an item’s sensitivity was not properly
categorized in this preliminary discovery. This said, please let me know if there are any items for
which you would like a designation to be reviewed or reconsidered.
        Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 2 of 13




        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

         I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant provide the government with the appropriate written notice if defendant(s)
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      s/ Christopher K. Veatch
                                                      CHRISTOPHER K. VEATCH
                                                      Assistant United States Attorney




Attachments

                                                  2
                               Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 3 of 13
                                          September 9, 2021 - Preliminary Discovery Letter
                                                          Attachment A



Protective Order   Document
   Sensitivity       Date               Title                                               File Name             Bates (1st Page)

  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_Redacted.pdf                         NS0001
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000001.JPG                NS0002
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000002.JPG                NS0003
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000003.JPG                NS0004
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000004.JPG                NS0005
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000005.JPG                NS0006
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000006.JPG                NS0007
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000007.JPG                NS0008
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000008.JPG                NS0009
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000009.JPG                NS0010
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000010.JPG                NS0011
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000002_0000011.JPG                NS0012
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000003_1A0000003_0000001_Redacted.pdf       NS0013

  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000004.pdf                                  NS0015
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000004_1A0000004_0000001.jpg                NS0015
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000004_1A0000005_0000001_Redacted.pdf       NS0017
  Non-Sensitive     3/8/2021                             266T-SL-3401846_0000004_1A0000006_0000001_Redacted.pdf       NS0019
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000005_Redacted.pdf                         NS0020
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000005_1A0000008_0000001.mp4               RAW FILE
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000005_1A0000008_0000002.PNG                NS0022

  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000005_1A0000008_0000003.PNG                NS0023

  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000005_1A0000008_0000004.PNG                NS0024
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_Redacted.pdf                         NS0025
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000001.PNG                NS0033
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000002.PNG                NS0034
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000003.PNG                NS0035
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000004.PNG                NS0036
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000005.PNG                NS0037

  Non-Sensitive    3/9/2021                              266T-SL-3401846_0000006_1A0000018_0000006.PNG                NS0038
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000007.PNG                NS0039
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000008.PNG                NS0040
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000009.PNG                NS0041
  Non-Sensitive     3/9/2021                             266T-SL-3401846_0000006_1A0000018_0000010.PNG                NS0042
  Non-Sensitive    3/10/2021                             266T-SL-3401846_0000008_1A0000007_0000001.PNG                NS0043
  Non-Sensitive    3/10/2021                             266T-SL-3401846_0000008_1A0000008_0000001.PNG                NS0044
  Non-Sensitive    3/10/2021                             266T-SL-3401846_0000009_Redacted.pdf                         NS0045

  Non-Sensitive    3/10/2021                             266T-SL-3401846_0000010_Redacted.pdf                         NS0046
  Non-Sensitive    3/18/2021                             266T-SL-3401846_0000011_1A0000041_0000001.mp4               RAW FILE

  Non-Sensitive    4/21/2021                             266T-SL-3401846_0000016.pdf                                  NS0047

  Non-Sensitive    4/23/2021                             266T-SL-3401846_0000017_Redacted.pdf                         NS0048
  Non-Sensitive    4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000001.png                NS0050


                                                                1
                                Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 4 of 13
                                           September 9, 2021 - Preliminary Discovery Letter
                                                           Attachment A



Protective Order   Document
   Sensitivity        Date               Title                                               File Name             Bates (1st Page)
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000002.png                NS0051
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000003.png                NS0052
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000004.png                NS0053
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000005.png                NS0054
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000006.png                NS0055
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000007.png                NS0056
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000009_0000008.png                NS0057
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000010_0000001.mp4              RAW FILE
  Non-Sensitive     4/23/2021                             266T-SL-3401846_0000017_1A0000010_0000002.mp4              RAW FILE

  Non-Sensitive    4/27/2021                              266T-SL-3401846_0000018_Redacted.pdf                         NS0058
  Non-Sensitive    4/27/2021                              266T-SL-3401846_0000018_1A0000011_0000001.pdf                NS0060

  Non-Sensitive    4/29/2021                              266T-SL-3401846_0000019_Redacted.pdf                         NS0061
  Non-Sensitive    5/21/2021                              266T-SL-3401846_0000020_Redacted.pdf                         NS0063
  Non-Sensitive    5/21/2021                              266T-SL-3401846_0000020_1A0000014_0000001.pdf                NS0065

  Non-Sensitive    5/24/2021                              266T-SL-3401846_0000023_Redacted.pdf                         NS0076
  Non-Sensitive    5/24/2021                              266T-SL-3401846_0000023_1A0014197_0000001.jpg                NS0077

  Non-Sensitive    5/24/2021                              266T-SL-3401846_0000023_1A0014197_0000002.docx               NS0078
  Non-Sensitive    5/24/2021                              266T-SL-3401846_0000023_1A0014197_0000003.png                NS0079
  Non-Sensitive    5/26/2021                              266T-SL-3401846_0000024_Redacted.pdf                         NS0081
  Non-Sensitive    5/26/2021                              266T-SL-3401846_0000024_1A0000015_0000001.zip               RAW FILE
  Non-Sensitive    5/26/2021                              266T-SL-3401846_0000024_Import.rtf                           NS0082
  Non-Sensitive     6/9/2021                              266T-SL-3401846_0000026.pdf                                  NS0083
  Non-Sensitive     6/9/2021                              266T-SL-3401846_0000026_1A0000016_0000001.pdf                NS0084
  Non-Sensitive     6/9/2021                              266T-SL-3401846_0000026_1A0000017_0000001.pdf                NS0086
  Non-Sensitive     6/9/2021                              266T-SL-3401846_0000027.pdf                                  NS0095
  Non-Sensitive     6/9/2021                              266T-SL-3401846_0000027_1A0000018_0000001.msg                NS0096
  Non-Sensitive    6/9/2021                               266T-SL-3401846_0000027_1A0000019_0000001.pdf                NS0099
  Non-Sensitive    6/9/2021                               266T-SL-3401846_0000027_1A0000019_0000002.pdf                NS0102
  Non-Sensitive    6/10/2021                              266T-SL-3401846_0000028_1A0000020_0000001.PNG                NS0106

  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000029_Redacted.pdf                         NS0107
  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000029_1A0000024_0000001.PNG                NS0109


  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000029_1A0000025_0000001_PHYSICAL.pdf       NS0110
  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000029_1A0000026_0000001.pdf                NS0111
  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000030_Redacted.pdf                         NS0112
  Non-Sensitive    6/14/2021                              266T-SL-3401846_0000030_1A0000027_0000001.csv               RAW FILE
  Non-Sensitive    6/15/2021                              266T-SL-3401846_0000031_Redacted.pdf                         NS0113


  Non-Sensitive    6/15/2021                              266T-SL-3401846_0000031_1A0014666_0000001_PHYSICAL.pdf       NS0114
  Non-Sensitive    6/15/2021                              266T-SL-3401846_0000031_Import.pdf                           NS0115

  Non-Sensitive    6/16/2021                              266T-SL-3401846_0000033_Redacted.pdf                         NS0118


                                                                 2
                                Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 5 of 13
                                           September 9, 2021 - Preliminary Discovery Letter
                                                           Attachment A



Protective Order   Document
   Sensitivity        Date               Title                                               File Name             Bates (1st Page)
  Non-Sensitive     6/16/2021                             266T-SL-3401846_0000033_1A0000031_0000001.jpg                NS0120

  Non-Sensitive    6/17/2021                              266T-SL-3401846_0000035_Redacted.pdf                         NS0121
  Non-Sensitive    6/17/2021                              266T-SL-3401846_0000035_1A0000033_0000001.png                NS0122

  Non-Sensitive    6/21/2021                              266T-SL-3401846_0000037_Redacted.pdf                         NS0123
  Non-Sensitive    6/21/2021                              266T-SL-3401846_0000037_Import.msg                           NS0124
  Non-Sensitive    6/23/2021                              266T-SL-3401846_0000038_Redacted.pdf                         NS0126
  Non-Sensitive    6/24/2021                              266T-SL-3401846_0000039_Redacted.pdf                         NS0127
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040.pdf                                  NS0128
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000034_0000001.jpg                NS0130
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000034_0000002.jpg                NS0131
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000034_0000003.jpg                NS0132
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000035_0000001.jpg                NS0133
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000035_0000002.jpg                NS0134
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000035_0000003.jpg                NS0135
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000036_0000001.pdf                NS0136
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000037_0000001.PNG                NS0137
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000001.JPG                NS0138
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000002.JPG                NS0139
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000003.JPG                NS0140
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000004.JPG                NS0141
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000005.JPG                NS0142
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000006.JPG                NS0143
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000007.JPG                NS0144
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000008.JPG                NS0145
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000009.JPG                NS0146
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000010.JPG                NS0147
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000011.JPG                NS0148
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000012.JPG                NS0149
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000013.JPG                NS0150
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000014.JPG                NS0151
  Non-Sensitive    6/30/2021                              266T-SL-3401846_0000040_1A0000038_0000015.JPG                NS0152

  Non-Sensitive     7/1/2021                              266T-SL-3401846_0000041_Redacted.pdf                         NS0153
  Non-Sensitive     7/1/2021                              266T-SL-3401846_0000041_1A0000039_0000001.pdf                NS0154
  Non-Sensitive     7/1/2021                              266T-SL-3401846_0000041_1A0000040_0000001.pdf                NS0155


  Non-Sensitive     7/1/2021                              266T-SL-3401846_0000041_1A0000041_0000001_PHYSICAL.pdf       NS0156

  Non-Sensitive     7/2/2021                              266T-SL-3401846_0000044.pdf                                  NS157
  Non-Sensitive     7/2/2021                              266T-SL-3401846_0000044_1A0000044_0000001.JPG                NS0158
  Non-Sensitive     7/2/2021                              266T-SL-3401846_0000044_1A0000045_0000001.PNG                NS0159

  Non-Sensitive     7/6/2021                              266T-SL-3401846_0000045_Redacted.pdf                         NS0160


  Non-Sensitive     7/6/2021                              266T-SL-3401846_0000045_1A0000046_0000001_PHYSICAL.pdf       NS0162


                                                                 3
                                 Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 6 of 13
                                            September 9, 2021 - Preliminary Discovery Letter
                                                            Attachment A




Protective Order    Document
   Sensitivity         Date               Title                                             File Name                               Bates (1st Page)
  Non-Sensitive      4/12/2021                             266T-SL-3401846-GJ_0000001.pdf                                               NS0163
  Non-Sensitive      3/30/2021                             266T-SL-3401846-INTELPRODS_0000001_1A0000001_0000002.pdf                     NS0165

    Sensitive        3/5/2021                              266T-SL-3401846_0000001_1A0000001_0000001_Redacted.pdf                      SEN0001
    Sensitive        3/5/2021                              266T-SL-3401846_0000002_Redacted.pdf                                        SEN0084


    Sensitive        3/5/2021                              266T-SL-3401846_0000002_1A0000002_0000001_PHYSICAL.pdf                      SEN0088
    Sensitive        3/5/2021                              266T-SL-3401846_0000002_1A0000002_0000002.pdf                               SEN0089
    Sensitive        3/9/2021                              266T-SL-3401846_0000006_1A0000017_0000001_Redacted.pdf                      SEN0092

    Sensitive        3/9/2021                              266T-SL-3401846_0000007_Redacted.pdf                                        SEN0095
    Sensitive        3/9/2021                              266T-SL-3401846_0000007_1A0000019_0000001.JPG                               SEN0099
    Sensitive        3/9/2021                              266T-SL-3401846_0000007_1A0000019_0000003.JPG                               SEN0100

    Sensitive       3/10/2021                              266T-SL-3401846_0000008.pdf                                                 SEN0101

    Sensitive       4/19/2021                              266T-SL-3401846_0000015_Redacted.pdf                                        SEN0102


    Sensitive       4/27/2021                              266T-SL-3401846_0000018_1A0000012_0000001.msg.Redacted                      SEN0105
    Sensitive       4/29/2021                              266T-SL-3401846_0000019_1A0000013_0000001.pdf                               SEN0108

    Sensitive       5/21/2021                              266T-SL-3401846_0000020_1A0000014_0000002.pdf                               SEN0113
    Sensitive       5/21/2021                              266T-SL-3401846_0000021_Redacted.pdf                                        SEN0154
    Sensitive       5/21/2021                              266T-SL-3401846_0000021_1A0000002_0000001_Redacted.pdf                      SEN0156
    Sensitive        6/8/2021                              266T-SL-3401846_0000025.pdf                                                 SEN0159
    Sensitive        6/8/2021                              266T-SL-3401846_0000025_Import.docx                                         SEN0160
    Sensitive       6/10/2021                              266T-SL-3401846_0000028_Redacted.pdf                                        SEN0226
    Sensitive       6/10/2021                              266T-SL-3401846_0000028_1A0000021_0000001_Redacted.pdf                      SEN0228
    Sensitive       6/10/2021                              266T-SL-3401846_0000028_1A0000022_0000001_Redacted.pdf                      SEN0234
    Sensitive       6/10/2021                              266T-SL-3401846_0000028_1A0000023_0000001_Redacted.pdf                      SEN0245

    Sensitive       6/16/2021                              266T-SL-3401846_0000032_Redacted.pdf                                        SEN0251
    Sensitive       6/16/2021                              266T-SL-3401846_0000032_1A0000028_0000001_Redacted.pdf                      SEN0253
    Sensitive       6/16/2021                              266T-SL-3401846_0000032_1A0000029_0000001.JPG                               SEN0254
    Sensitive       6/17/2021                              266T-SL-3401846_0000034_Redacted.pdf                                        SEN0255


    Sensitive       6/17/2021                              266T-SL-3401846_0000034_1A0000032_0000001_PHYSICAL.pdf                       SEN0256
    Sensitive       6/24/2021                              266T-SL-3401846_0000039_Import.pdf                                           SEN0257
    Sensitive       4/12/2021                              266T-SL-3401846-GJ_0000001_1A0000002_0000001 (SENSITIVE DISCOVERY).zip      RAW FILE
 Highly Sensitive    3/9/2021                              266T-SL-3401846_0000007_1A0000019_0000002.pdf                                 HS0001

 Highly Sensitive   3/18/2021                              266T-SL-3401846_0000011.pdf                                                  HS0006




                                                                  4
         Case
          Case1:21-cr-00487-CKK
                1:21-cr-00487-CKK Document
                                   Document18-1
                                            15 Filed
                                                Filed 08/14/21
                                                      09/13/21 Page
                                                               Page 17 of
                                                                       of 713




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                   v.                                 :        Case No. 1:21-CR-00487-CKK
                                                      :
NICHOLAS L. KENNEDY,                                  :
                                                      :
                   Defendant.                         :

                        PROTECTIVE ORDER GOVERNING DISCOVERY

         To expedite the flow of discovery material between the parties and adequately protect the

United States’ legitimate interests, it is, pursuant to the Court’s authority under Fed. R. Crim. P.

16(d)(1) and with the consent of the parties, ORDERED:

         1.        Materials Subject to this Order. This Order governs materials provided by the

United States at any stage of discovery during this case and which the United States has identified

as either “Sensitive” or “Highly Sensitive.” Examples of materials that the United States may

designate as “Sensitive” or “Highly Sensitive” pursuant to this Order include but are not limited

to:

              a. Personal identity information as identified in Rule 49.1 of the Federal Rules of
                   Criminal Procedure, as well as telephone numbers, email addresses, driver’s license
                   numbers, and similar unique identifying information;
              b.   Information regarding the government’s confidential sources;
              c.   Information that may jeopardize witness security;
              d.   Contact information for, photographs of, and private conversations with individuals
                   that do not appear to be related to the criminal conduct in this case;
              e.   Medical or mental health records;
              f.   Sources and methods law-enforcement officials have used, and will continue to use,
                   to investigate other criminal conduct related to the publicly filed charges;
              g.   Surveillance camera footage from the U.S. Capitol Police’s extensive system of
                   cameras on U.S. Capitol grounds;1

1
 To be clear, this does not include footage from body worn cameras from other police departments that responded on
January 6, 2021, the vast amount of which the United States will not designate as Sensitive or Highly Sensitive. (Body
worn camera footage will be marked Sensitive or Highly Sensitive only if it contains material described in paragraph
one above or for a similar reason not anticipated by this Order.)
        Case
         Case1:21-cr-00487-CKK
               1:21-cr-00487-CKK Document
                                  Document18-1
                                           15 Filed
                                               Filed 08/14/21
                                                     09/13/21 Page
                                                              Page 28 of
                                                                      of 713




            h. Repair estimates from the Architect of the Capitol;
            i. Materials designated as “security information” pursuant 2 U.S.C. §1979; and
            j. Tax returns or tax information.

This Order will not be used to designate materials as Sensitive or Highly Sensitive unless such

designation is necessary for one of the reasons stated in this paragraph or for a similar reason not

anticipated by this Order. The government agrees to make every effort to provide discovery in a

manner that will allow for most discovery to be produced without such designations.

       2.      Defendant. Any reference to “Defendant” herein refers individually to each

defendant identified in the caption above.

       3.      Legal Defense Team. The “legal defense team” includes defense counsel (defined

as counsel of record in this case, including any post-conviction or appellate counsel) and any

attorneys, investigators, paralegals, support staff, and expert witnesses who are advising or

assisting defense counsel in connection with this case.

       4.      Rules for the Handling of Sensitive and Highly Sensitive Materials.

               a. Limitations on Use. Defendant and the legal defense team may use Sensitive
                  and Highly Sensitive discovery materials solely in connection with the defense
                  of this case and any other case connected to the events at the United States
                  Capitol on January 6, 2021, including any post-conviction or appellate
                  litigation, and for no other purpose, and in connection with no other proceeding,
                  without further order of this Court.

               b. Limitations on Dissemination. No Sensitive or Highly Sensitive materials, or
                  the information contained therein, may be disclosed to any persons other than
                  Defendant, the legal defense team, or the person to whom the Sensitive or
                  Highly Sensitive information solely and directly pertains or his/her counsel,
                  without agreement of the United States or prior authorization from the Court.

               c. Limitations on Reproduction. Defendant, the legal defense team, and
                  authorized persons shall not copy or reproduce the Sensitive or Highly Sensitive
                  materials except in order to provide copies of the materials for use in connection
                  with this case by Defendant, the legal defense team, the person to whom the
                  Sensitive or Highly Sensitive information solely and directly pertains or his/her
                  counsel, and other persons to whom the Court may authorize disclosure
                  (collectively, “authorized persons”).

                                                 2
        Case
         Case1:21-cr-00487-CKK
               1:21-cr-00487-CKK Document
                                  Document18-1
                                           15 Filed
                                               Filed 08/14/21
                                                     09/13/21 Page
                                                              Page 39 of
                                                                      of 713




                   If defense counsel provides Defendant access to Sensitive or Highly Sensitive
                   materials, defense counsel must advise Defendant that Defendant may not
                   record any personal identity information as identified in Rule 49.1 of the
                   Federal Rules of Criminal Procedure or any telephone numbers, email
                   addresses, driver’s license numbers, and similar unique identifying
                   information. By signing the attached affirmation, Defendant agrees not to do
                   so.

                   Copies and reproductions, and any notes or records made in relation to the
                   contents of the Sensitive and Highly Sensitive materials, are to be treated in the
                   same manner as the original materials.

               d. Court Filings. Absent prior agreement by the parties or permission from the
                  Court, no party shall disclose materials designated as Sensitive or Highly
                  Sensitive in any public filing with the Court. Such materials shall be submitted
                  under seal. Absent statutory authority, no party shall file such materials under
                  seal without an order from the Court pursuant to Local Rule of Criminal
                  Procedure 49(f)(6).

               e. Court Hearings. The restrictions in this Order shall not limit either party in
                  the use of the materials in judicial proceedings in this case. The procedures for
                  use of designated Sensitive and Highly Sensitive materials during any hearing
                  or the trial of this matter shall be determined by the parties and the Court in
                  advance of the hearing or trial. No party shall disclose materials designated
                  Sensitive or Highly Sensitive in open court without agreement by the parties
                  that such materials may be disclosed in open court or prior consideration by the
                  Court.

       5.      Additional Rules for Handling of Sensitive Materials. The following additional

terms apply to Sensitive materials:

               a. Storage. Sensitive materials must be maintained in the custody and control of
                  Defendant, the legal defense team, and authorized persons. This restriction
                  shall not apply to the person to whom the Sensitive information solely and
                  directly pertains or his/her attorney.

       6.      Additional Rules for Handling of Highly Sensitive Materials. The following

additional rules apply to Highly Sensitive materials:

               a. Additional Limitations on Dissemination. Defense counsel may not provide
                  a copy of Highly Sensitive materials to Defendant or permit Defendant to view
                  such materials unsupervised by defense counsel or an attorney, investigator,
                  paralegal, or support staff person employed by defense counsel. The parties

                                                 3
       Case
         Case
            1:21-cr-00487-CKK
              1:21-cr-00487-CKKDocument
                                Document18-1
                                          15 Filed
                                             Filed 09/13/21
                                                   08/14/21 Page
                                                            Page 10
                                                                 4 ofof713




                   agree that defense counsel or an attorney, investigator, paralegal, or support
                   staff person employed by defense counsel, may supervise Defendant by
                   allowing access to Highly Sensitive materials through a cloud-based delivery
                   system that permits Defendant to view the materials but does not permit
                   Defendant the ability to download; provided that, prior to doing so, defense
                   counsel first provides notice to the United States and allow the United States to
                   file an objection with the Court if no agreement is reached.

               b. Additional Limitations on Reproduction. Counsel agrees that prior to
                  showing materials to Defendant designated as Highly Sensitive, counsel or an
                  attorney, investigator, paralegal, or support staff person employed by defense
                  counsel will read Defendant the relevant parts of this Order, and remind
                  Defendant of the consequences of violating the Order. If Defendant takes notes
                  regarding Highly Sensitive materials, counsel or an attorney, investigator,
                  paralegal, or support staff person employed by defense counsel must take
                  reasonable steps to determine whether Defendant has copied any personal
                  identity information as identified in Rule 49.1 of the Federal Rules of Criminal
                  Procedure or any telephone numbers, email addresses, driver’s license numbers,
                  and similar unique identifying information.

               c. Storage. Highly Sensitive materials must be maintained in the custody and
                  control of the legal defense team and authorized persons. This restriction shall
                  not apply to the person to whom the Highly Sensitive information solely and
                  directly pertains or his/her attorney.

       7.      Viewing by Incarcerated Defendants. If Defendant is in the custody of the United

States Marshals Service, defense counsel is authorized to provide a copy of discovery materials to

the appropriate point of contact so that the defendant can view the discovery materials, subject to

the terms of this Order.

       8.      Disputes. The parties shall make a good faith effort to resolve any dispute about a

sensitivity designation before requesting the Court’s intervention. The United States may agree to

remove or reduce a sensitivity designation without further order of this Court. Whenever the

redaction of specified information will resolve the basis for which a sensitivity designation was

applied, the United States will agree to redaction, and such redaction will render the materials no

longer subject to this Order. Any agreement to reduce or remove a sensitivity designation or to

redact specific information shall be memorialized in writing.

                                                 4
         Case
           Case
              1:21-cr-00487-CKK
                1:21-cr-00487-CKKDocument
                                  Document18-1
                                            15 Filed
                                               Filed 09/13/21
                                                     08/14/21 Page
                                                              Page 11
                                                                   5 ofof713




         9.       Modification Permitted. Nothing in this Order shall prevent any party from

seeking modification of this Order nor prevent the defense from contesting a sensitivity

designation. The parties agree that the burden of demonstrating the need for a protective order

remains with the government at all times.

         10.      Failure not Waiver. The failure by the United States to designate any materials

as Sensitive or Highly Sensitive upon disclosure shall not constitute a waiver of the United States’

ability to later designate the materials as Sensitive or Highly Sensitive but the government must

separately identify and memorialize the changed status of those materials in writing.

         11.      Automatic Exclusions from this Order. This Order does not apply to materials

that:

               a. Are, or later become, part of the public court record, including materials that have
                  been received in evidence in this or other public trials or hearings;

               b. Were derived directly from Defendant or that pertain solely to Defendant.
                  Examples of such materials include Defendant’s own financial records, telephone
                  records, digital device downloads, social media records, electronic
                  communications, arrest records, and statements to law enforcement;2 and

               c. Materials that the defense obtains by means other than discovery.

         12.      Government’s Discovery Obligations. Nothing in this Order modifies the United

States’ obligations at any stage of discovery in this case pursuant to Federal Rules of Criminal

Procedure 16 and 26.2, Local Criminal Rule 5.1, 18 U.S.C. § 3500 (the Jencks Act), and the

government’s general obligation to produce exculpatory and impeachment information in criminal

cases.

         13.      Defense Counsel’s Obligations. Defense counsel must provide a copy of this


2
   Discoverable materials that were derived directly from Defendant or that pertain solely to Defendant are exempt
from this Order regardless of whether the United States has designated any such materials as “Sensitive” or “Highly
Sensitive” because the same materials are being provided or made available to co-defendants or other persons charged
in connection with the events at the United States Capitol on January 6, 2021.

                                                         5
Case 1:21-cr-00487-CKK Document 18-1 Filed 09/13/21 Page 12 of 13
       Case
         Case
            1:21-cr-00487-CKK
              1:21-cr-00487-CKKDocument
                                Document18-1
                                          15 Filed
                                             Filed 09/13/21
                                                   08/14/21 Page
                                                            Page 13
                                                                 7 ofof713




                                        ATTACHMENT A

                                      Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of anything

that could impede my ability to understand this Protective Order fully.




   Date                                             NICHOLAS L. KENNEDY
                                                    Defendant




                                                7
